Citation Nr: 1646049	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-09 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to an initial compensable disability rating for sinusitis.

6.  Entitlement to an initial increased rating for dysthymic disorder, currently rated 30 percent disabling.

7.  Entitlement to an initial compensable disability rating for lumbar spine strain.

8.  Entitlement to an initial increased rating for left glenohumeral labrum with AC joint arthritis, rated noncompensably disabling prior to June 5, 2013, and 20 percent disabling thereafter.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to November 2010.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2011 rating decision, the RO granted service connection for sinusitis, assigning a noncompensable rating, dysthymic disorder, assigning a 30 percent rating, and lumbar spine strain, assigning a noncompensable rating, all effective November 15, 2010.  In a June 2011 rating decision, the RO denied entitlement to service connection for right shoulder, right knee, and left knee disabilities, and erectile dysfunction; and, granted service connection for left glenohumeral labrum with AC joint arthritis, assigning a noncompensable rating, effective November 15, 2010.  A notice of disagreement was filed in August 2011, statements of the case were issued in March 2013, and a substantive appeal was received in April 2013.  In a May 2014 rating decision, the RO assigned a 20 percent rating to left glenohumeral labrum with AC joint arthritis, effective June 5, 2013.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral knee, right shoulder and erectile dysfunction

The Veteran asserts that his bilateral knee disabilities, right shoulder disability, and erectile dysfunction are due to a July 2009 in-service horse accident.  08/04/2016 Hearing Testimony at 3, 5-9.  

A September 2007 service treatment record reflects complaints of joint pain in both knees.  The assessment was patellofemoral syndrome.  Another record reflects bilateral knee and tibia problems, worse on the right.  The assessment was joint pain, localized in the knee, and shin splint.  08/30/2010 Virtual VA, STR-Medical Photocopy at 135-138.

An October 2007 service treatment record reflects complaints of right knee pain for one week; he denied a history of trauma.  The assessment was knee sprain right.  Id. at 131-132.  

A January 2008 service treatment record reflects that the Veteran was complaining of right knee pain for two days following a bridge run.  The assessment was possible knee sprain.  Id. at 33.  

A February 2008 problem list reflects a right shoulder strain and a right knee sprain and patellofemoral syndrome.  Id. at 30.

Service treatment records do not reflect that the Veteran received treatment for a right shoulder injury or knee injuries following the July 2009 horse accident, however, a June 2010 record reflects that the Veteran was struck by the horse in the left zygoma area, left shoulder, and right knee areas.  Id. at 59.  

In November 2009, the Veteran complained of erectile dysfunction.  He reported that he was run over by a horse three months prior to erectile dysfunction problems.  The assessment was male erectile disorder.  Id. at 82-87.  

In November 2010, the Veteran underwent a VA examination.  The examiner diagnosed bilateral knee pain but there was inadequate evidence on history and physical examination to establish a diagnosis.  11/26/2010 Virtual VA, VA Examination at 69, 73.  

The Veteran testified that his knees pop and get stiff and his knee will give out.  08/04/2016 Hearing Testimony at 6-7.  

In light of the in-service notations, the Board finds that the Veteran should be afforded a VA examination to assess whether he has a bilateral knee disability due to service.

The November 2010 VA examination did not address the nature and etiology of the Veteran's claimed right shoulder disability nor his claimed erectile dysfunction.  Similarly, in light of the in-service complaints and diagnoses, the Veteran should be afforded a VA examination to assess the nature and etiology of these claimed conditions.

Sinusitis

In November 2010, the Veteran underwent a VA examination to assess the severity of his sinusitis.  The Veteran reported sinus infections twice a year requiring antibiotics.  11/26/2010 Virtual VA, VA Examination at 49.  Unfortunately, the examination report does not adequately address the length of his antibiotic treatment, nor whether his sinusitis is manifested by headaches, pain, purulent discharge or crusting.  Likewise, the Veteran has sought treatment for sinusitis in April 2011, August 2012, October 2012, and January 2013.  03/15/2013, Virtual VA, CAPRI at 4-5, 30, 36, 129.  

At the Board hearing, the Veteran testified that he will get a serious sinus infection and sometimes it will take two or three rounds of antibiotics to get rid of it.  08/04/2016 Hearing Testimony at 9.  

In light of the deficiency in the prior examination and the Veteran's testimony, the Board finds that the Veteran should be afforded another VA examination to assess the severity of his sinusitis.  

Dysthymic disorder

In October 2010, the Veteran underwent a VA examination to assess the severity of his dysthymic disorder.  11/26/2010 Virtual VA, VA Examination at 38.  In July 2013, the Veteran initially sought VA mental health treatment.  05/23/2014 Virtual VA, CAPRI at 9-14, and in August 2013 he underwent a consultation for a traumatic brain injury (TBI).  Id. at 1.  Likewise, in August 2016, the Veteran testified that he was undergoing testing for a TBI.  08/04/2016 Hearing Testimony at 17.

In light of the new mental health treatment and the possible complications of a TBI, the Board finds that the Veteran should be afforded a VA examination to assess the severity of his dysthymic disorder.  

Lumbar spine strain

With respect to increased rating claims, the United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

In November 2010, the Veteran underwent a VA examination to assess the severity of his lumbar spine disability.  11/26/2010 Virtual VA, VA Examination at 21.  The Veteran reported severe flare-ups every 1 to 2 months lasting 3 to 7 days.  The examiner commented that the extent of additional limitation of motion or other functional impairment during flare-ups was "somewhat limiting."  Id. at 22.  Such characterization is ambiguous and does not address in terms of the degree of additional range of motion loss during flare-ups.  

Moreover, at the Board hearing, the Veteran testified that he experiences spasms in his back two or three times per week, and also experiences sciatica down the right leg due to his lumbar spine disability.  08/04/2016 Hearing Testimony at 13-14.  This testimony signals a possible worsening of the lumbar spine.

Lastly, the Board observes that a VA examination was provided in November 2010. While active range of motion testing results were provided, there is no indication that passive range of motion testing was conducted.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's lumbar spine claim at this time.

In light of the foregoing, the Veteran should be afforded a VA examination to assess the severity of his lumbar spine disability.


Left shoulder

In November 2010, the Veteran underwent a VA examination to assess the severity of his left shoulder disability.  11/26/2010 Virtual VA, VA Examination at 68.  

The Veteran continues to seek treatment for his left shoulder disability.  05/23/2014 Virtual VA, CAPRI at 27.  These records indicate no treatment, to include physical therapy, for this problem, except pain meds.  A July 2013 VA orthopedic consult notes frequent subluxation inferiorly, and one recent episode of posterior subluxation (banged into wall).  This record states that the Veteran was "evaluated last month by civilian ortho" who recommended physical therapy.  In light of this evidence showing a possible worsening of the left shoulder disability, the Board finds that the Veteran should be afforded a VA examination to assess the severity of his left shoulder disability.

VA treatment records are on file for the periods from January 6, 2011 to January 1, 2013, and from May 20, 2013 to August 28, 2013.  03/15/2013 & 05/23/2014 Virtual VA, CAPRI.  Updated treatment records should be associated with the virtual folder.  Additionally, the Veteran's civilian records should be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from August 29, 2013.  

2.  Seek authorization for any non-VA record related to the increased rating issues on appeal.  The Veteran should be specifically requested to identify the treatment by the civilian orthopedic clinician who recommended physical therapy.

3.  Schedule the Veteran for a VA examination with a clinician who has appropriate expertise to ascertain the nature and etiology of his claimed erectile dysfunction.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have erectile dysfunction since the filing of this claim in August 2010?

b)  Is erectile dysfunction at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA examination with a clinician who has appropriate expertise to ascertain the nature and etiology of his claimed right and left knee disorders.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have a chronic disability of the right or a left knee disability since the filing of his claim in August 2010?

b)  Is a right knee disability at least as likely as not 
(50 percent or greater probability) due to service or any incident therein?

c)  Is a left knee disability at least as likely as not 
(50 percent or greater probability) due to service or any incident therein?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for a VA orthopedic examination with a clinician who has appropriate expertise to ascertain the nature and etiology of his claimed right shoulder disability and the severity of his service-connected left shoulder disability.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Does the Veteran have a chronic disability of the right shoulder since the filing of his claim in August 2010?

b)  Is a right shoulder disability at least as likely as not (50 percent or greater probability) due to service or any incident therein?

Range of motion testing of the left shoulder should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

Left shoulder:  The examiner should also provide an opinion concerning the impact of the Veteran's left shoulder disability on his ability to work, to include how the left shoulder disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his left shoulder disability.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Schedule the Veteran for an examination with a clinician with appropriate expertise to determine the severity of his sinusitis.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings, including x-ray findings, should be clearly reported.  

The examiner should indicate whether the Veteran's sinusitis is manifested by the presence of polyps; incapacitating episodes requiring prolonged antibiotic treatment (please state the length of the treatment); non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (please state the amount of non-incapacitating episodes per year); chronic osteomyelitis following radical surgery, or whether the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and whether he experiences purulent discharge or crusting after repeated surgeries.  

7.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include any lower extremity radiculopathy, and bowel or bladder impairment.  

The examiner must provide a comprehensive rationale for the opinions.  

8.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected dysthymic disorder.  The virtual folder should be made available to the examiner for review in conjunction with the examination and complete the appropriate DBQ form.  The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected dysthymic disorder.  

9.  After completion of the above, review the expanded record and readjudicate the service connection and increased rating issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



